Citation Nr: 0819823	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include schizophrenia and/or post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The appellant is not a veteran and has never served on active 
duty.  He was a member of the United States Naval Reserve 
from April 1967 to January 1969.  He served on active duty 
for training (ACDUTRA) while attending the U.S. Naval 
submarine school in New London, Connecticut, from June 18, 
1967 to August 25, 1967 (a two-week course from June 19, 1967 
to June 30, 1967 and an eight-week course from July 3, 1967 
to August 25, 1967).  He also served on ACDUTRA while 
assigned to the U.S.S. SABLEFISH (SS303) from August 25, 1967 
to September 8, 1967.  The National Personnel and Records 
Center (NPRC) has verified that the appellant "had no active 
service or less than 90 consecutive days of ACDUTRA."  See 
NPRC letters; January 25, 2002 and April 15, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.

The appellant participated in a Board video conference 
hearing with the undersigned Veterans Law Judge in September 
2005.  A transcript of that proceeding has been associated 
with the appellant's claims file.

This claim was previously before the Board in December 2005.  
The Board remanded this claim for additional evidentiary 
development.  Such development having been accomplished, the 
claim has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The appellant did not have a documented psychiatric 
condition prior to entering service.

2.  The appellant did not serve on active duty.

3.  The preponderance of the evidence is against a finding 
that an acquired psychiatric disability, to include 
schizophrenia and/or PTSD, is the result of a disease or 
injury in service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia 
and/or PTSD, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in April 2002, December 
2003, December 2005 and June 2006 fully satisfied the duty to 
notify provisions for the first three elements.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The appellant was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Though the appellant was provided 
with notice regarding how the appropriate disability rating 
and effective date are assigned in June 2006, since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, these issues are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board notes that 
Northeast Florida State Hospital responded to requests for 
records in December 2006, indicating that while there was 
evidence the appellant was a patient from November 5, 1969 to 
April 20, 1970, no records were available.  Also in December 
2006, a response letter from Metropolitan State Hospital 
stated that no records for the appellant were available.  
Regarding missing records from Bellevue Hospital, in November 
2006, the appellant informed VA that no records were kept 
past 10 years and no records were available for him.  NPRC 
was unable to locate a class roster for the appellant's 
training class of August 1967.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded medical examinations in October 
2002 and July 2007 to obtain an opinion as to whether his 
psychiatric condition could be attributed to or aggravated by 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that his current psychiatric 
disabilities have been caused or aggravated by the 
experiences he suffered during ACDUTRA for the U.S. Naval 
Reserves.  Specifically, the appellant has alleged that 
during training in August 1967, he was repeatedly assaulted 
by members of his training class during the night.  He stated 
that he was forcibly removed from his bunk, held down by 
other members of his class and sprayed with shaving cream.  
He was then taken to the lavatory where his assault 
continued.  At knife point, he was told that if he reported 
these incidents to his superiors, he would be killed.  The 
appellant claims that these incidents happened repeatedly 
during his time in training.  He states that his current 
level of psychiatric disability was either caused by or 
permanently aggravated by these incidents in service.

Service connection may be granted if the evidence 
demonstrates that an appellant has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  See 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(a) (2007).  In order to 
establish direct service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

Pursuant to statutory provisions, the appellant is entitled 
to the presumption of soundness at the time of his entry into 
service.  Thus, the burden is on VA to rebut the presumption 
by clear and unmistakable evidence that the disorder now 
claimed was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03; Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  Lack of aggravation can be shown with competent 
evidence of no increase in disability during service or that 
any increase in disability is due to the natural progress of 
the pre-existing condition.  If VA meets this burden, the 
claim would be denied, although the appellant is free to 
counter with evidence contrary to that cited by VA to show no 
aggravation or increase in disability.  Barring this, the 
claim fails, and service connection is to be denied.

A.  Veteran Status

Veteran status is the first element required for a claim for 
disability benefits.  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.1(d) (2007).  Service connection will also be 
presumed for certain chronic diseases, including psychoses, 
if manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  In order for 
the presumption to apply, a veteran must have served 90 days 
of active, continuous service.  See 38 C.F.R. § 3.307(a)(1) 
(2007).

Active military, naval or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2007).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  See 38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA or inactive duty 
for training (INACDUTRA).  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also 38 C.F.R. § 3.203 (2007), limiting the type of 
evidence accepted to verify service dates.  The appellant's 
service personnel records reflect service in the U.S. Naval 
Reserve from April 1967 to January 1969.  As noted above, the 
appellant had ACDUTRA while attending the U.S. Naval 
submarine school in New London, Connecticut, from June 18, 
1967 to August 25, 1967 (a two-week course from June 19, 1967 
to June 30, 1967 and an eight-week course from July 3, 1967 
to August 25, 1967).  He also served on ACDUTRA while 
assigned to the U.S.S. SABLEFISH (SS303) from August 25, 1967 
to September 8, 1967.  The appellant served on ACDUTRA for a 
total of 84 days.  The records do not reflect active duty or 
inactive duty for training service.  Since the appellant is 
not a veteran and had less than 90 days active service, 
presumptive service connection is not for consideration.  See 
38 C.F.R. § 3.307(a)(1) (2007).

B.  Aggravation

Based upon a review of all the evidence of record, the 
preexistence of a psychiatric disorder is not established by 
clear and unmistakable evidence.  Despite the appellant's 
multiple claims to this effect, there is no evidence that he 
suffered from a psychiatric disability prior to entering 
service.  The appellant's clinical entrance examination noted 
his psychiatric state to be normal.  In fact, the appellant 
himself indicated that he had not attempted suicide, did not 
have trouble sleeping or frequent or terrifying nightmares, 
did not suffer from depression or excessive worry, had no 
loss of memory or amnesia, did not have a drug or narcotic 
habit, an excessive drinking habit or homosexual tendencies.  
See Standard Form (SF) 88, examination report and SF 89, 
examination report, February 21, 1967.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
appellant claims he suffered from mental disabilities prior 
to service, there is no indication in the record that the 
appellant is a physician.  Therefore, as a layperson he is 
not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the appellant is afforded the 
presumption of soundness upon entry into service.

C.  Direct Service Connection

The Board concedes that the appellant has been diagnosed with 
multiple psychiatric disabilities, to include schizoaffective 
disorder and PTSD.  Thus, element (1) of Hickson and element 
(3) of 38 C.F.R. § 3.304(f) have been satisfied.

During his time in reserve service, in March 1968, after the 
appellant's periods of ACDUTRA, he was admitted to 
Metropolitan State Hospital following an unprovoked attack on 
a classmate at school.  The appellant reported that his 
involvement with drugs started in 1967, when he started 
sniffing glue.  He later progressed to inhaling organic 
chemicals, drinking alcohol and smoking marijuana.  The 
appellant stated that early in March 1967, he went down into 
the cellar of his home to discover his eight year old brother 
had made a mess.  The appellant reported going upstairs and 
grabbing his younger brother by the neck and shaking him.  
The following day at school, while wrestling with a school 
friend in the gymnasium, he lost control and assaulted the 
boy.  The appellant reported being very upset, was paranoid 
and crying, and stated he was told he blacked out.  The 
appellant was subsequently admitted to Metropolitan State 
Hospital.

During his admission, the appellant stated that he had the 
feeling that he wanted to attack a person's neck with his 
fingernails, to open the neck up or to collapse the windpipe.  
He felt this resulted from an incident with a dog two years 
prior, that jumped on him and knocked him down.  When 
questioned, the appellant was unable to explain why he 
started attacking the boy at school.  The appellant stated 
that he had read extensively on Adolph Meyer and books on 
communism and the Bible, and admitted to some feelings that 
he was part of the coming of Christ.  He also admitted to a 
homosexual relationship the previous fall with an uncle whom 
he had become intoxicated.  The appellant noted some sexual 
involvement with his sisters and younger brother.  He also 
indicated that in 1967, when thinking of his involvement with 
his uncle, he slashed his wrists.  This was later determined 
a minor suicide attempt.  The diagnosis was schizophrenic 
reaction, chronic undifferentiated type.  See Metropolitan 
State Hospital treatment records, discharge summary, March 5, 
1968 to April 5, 1968.  The Board notes that the appellant 
later stated that he attacked the boy at school because of 
the alleged hazing in service.  He also claimed that he was 
raped by his uncle.  

In December 1968, the Navy Chief of the Bureau of Medicine 
and Surgery indicated that the appellant was not physically 
qualified for retention in the Naval or Marine Corps Reserve 
because of his schizophrenic reaction, paranoid type, and the 
use of dangerous drugs.  See Letter from Chief, Bureau of 
Medicine and Surgery to Commandant of the First Naval 
District, December 4, 1968.  The appellant was officially 
discharged at the convenience of the government in January 
1969.  Thus, element (2) of Hickson has been satisfied.  The 
Board notes however, that there is no evidence of the alleged 
stressor, failing to meet element (3) under 38 C.F.R. 
§ 3.304(f) (2007).

Shortly after his discharge, the appellant was admitted to 
the Manhattan Psychiatric Center from Bellevue Hospital.  [As 
indicated above, medical records from Bellevue Hospital were 
unavailable.]  The appellant was noted to have a history of 
drugs and alcohol use with a scar on his left wrist from a 
recent suicide attempt.  During the course of his admission, 
the appellant reported that he was raped by an uncle in 1968.  
He later stated that he began a homosexual relationship with 
his uncle in 1967.  Six months after beginning his 
relationship with his uncle, the appellant began taking drugs 
and having visual hallucinations.  He stated that since the 
age of 12 he had cut his wrists.  The appellant was diagnosed 
with paranoid schizophrenia.  See Manhattan Psychiatric 
Center treatment records, discharge summary, February 21, 
1969 to April 29, 1969.  In October 1969, the appellant was 
determined to be incompetent.  As noted above, since the 
appellant is not a veteran and had less than 90 days active 
service, presumptive service connection is not for 
consideration.  See 38 C.F.R. 3.307(a)(1) (2007).

No medical treatment records dated between April 1969 and 
April 1995 have been associated with the appellant's claims 
file.  

In April 1995, the appellant was seen at Parkside Psychiatric 
Hospital.  The appellant reported that he had mental health 
problems as a child and was treated at age 17 due to violence 
and chemical dependency.  He reported a history of 
concussions and being knocked unconscious and displayed 
grandiose thinking.  The appellant stated: he was 
investigating projects with the Central Intelligence Agency 
and Interpol; had written articles under a pen name for right 
and left wing radical newsletters and other publications; 
served five jail sentences, during which time many of his 
private notes and diaries were stolen, containing coded 
information about national figures and the intelligence and 
drug communities; he noted having multiple Swiss bank 
accounts; stated he was currently working on an investigation 
for a Congressional subcommittee; indicated there was a 
contract out on his life; and stated that as a child, he was 
tied to a tree in a cage in his front yard.  Additionally, 
the appellant stated that he was sexually, physically and 
emotionally abused from the age of one and a half years old 
to 17 years old.  He was diagnosed with unspecified 
psychoactive substance hallucinations, drug-induced organic 
delusional disorder, psychoactive substance dependence and 
narcissistic personality.  See Parkside Psychiatric Hospital 
treatment note, April 19, 1995.

In July 1995, the appellant filed for Social Security 
Administration (SSA) disability benefits.  During the medical 
examination associated therewith, the appellant stated that 
in June 1994, he was beaten up by five men and left in a 
dumpster.  He noted that he began slashing his wrists in the 
fourth grade and that an uncle had committed suicide.  The 
diagnosis was bipolar disorder, Type I; polysubstance abuse; 
and borderline personality disorder.  See SSA Disability 
Determination Examination Report, July 22, 1995.

The appellant participated in a VA mental disorders 
examination in October 2002.  The appellant stated that he 
was physically and sexually abused in 1967 as a result of 
being caught masturbating by his peers.  The examiner 
diagnosed the appellant with undifferentiated schizophrenia.  
It was concluded that the appellant's schizophrenic condition 
was exacerbated by his service in the military.  See VA 
examination report, October 9, 2002.  A December 2004 letter 
from Parkside Psychiatric Hospital noted the appellant 
suffered from nightmares several times per week regarding his 
hazing experience in service.  He also suffered from 
flashbacks as a result of this incident.  The appellant was 
diagnosed with schizoaffective disorder and PTSD.  See 
Parkside Psychiatric Hospital letter, December 7, 2003.

The appellant was afforded a second VA mental disorders 
examination in July 2007.  The appellant reported a long 
history of hearing voices and paranoia, beginning in 1967.  
He also indicated he believed he was Jesus Christ.  The 
appellant stated that his symptoms increased significantly 
after his reported hazing in 1967.  The examiner diagnosed 
the appellant with schizoaffective disorder, bipolar type, 
and PTSD related to the "hazing" incident in service.  The 
examiner further opined that the appellant's schizoaffective 
disorder was exacerbated by service, especially with his 
increased paranoia, delusions and hearing voices over the 
years.  See VA examination report, July 19, 2007.

The Board notes that the conclusions of the VA examiners were 
based on the assumption that the appellant's mental 
disabilities existed prior to service.  This is a legal 
question, based upon a specific set of regulatory criteria.  
The Board has determined that the appellant's disabilities 
did not exist prior to service; thus, the only medical 
statement necessary to establish service connection, is 
whether a current disability is related to a disease or 
injury in service.  See 38 C.F.R. § 3.303 (2007).  There were 
no direct service connection medical nexus statements of 
record.  The Board finds the positive statements from the VA 
examiners to be unpersuasive and based on inaccurate 
information.

The Board also finds the appellant's vague and shifting 
statements to be self-serving and unsupported by his service 
records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  [VA cannot ignore an appellant's testimony simply 
because the appellant is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  The appellant has made multiple conflicting 
statements memorialized in the record.  He has wavered from 
reporting that he and his uncle had a consensual 
relationship, to stating he was raped by his uncle.  He has 
stated he had a normal relationship with his family, to then 
stating he was locked in a cage on his front lawn as a child.  
He has also reported grandiose fantasies in which he is a 
secret agent of the government.  Most interesting, however, 
is the fact that the appellant made no mention of the alleged 
hazing incident until the VA examination in 2002.  In light 
of the significant amount of treatment he has received for 
his mental disabilities, the Board finds it very odd indeed 
that the first time this incident was mentioned was in an 
examination for compensation purposes.  

Crucially, the service records contain no record of the 
alleged hazing incident in service.  While the appellant 
maintains that the other members of his training class were 
well aware of his repeated hazing in 1967, both the appellant 
and VA have been unable to locate a roster of his classmates 
during that particular training session.  See Department of 
the Navy letter, November 10, 2004.  While evaluating claims 
of personal assault, VA will also take into account any 
decrease in performance evaluation during the appellant's 
time in service.  The appellant himself stated that he 
graduated number seven in his first training class and was in 
the top 15 of his second training class (during the time of 
the alleged incident).  This does not support the appellant's 
claim that his performance suffered due to the alleged 
hazing.  Thus, the Board does not find evidence of a verified 
stressor in service.  

The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
appellant, made in connection with his claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the appellant].  
Such records are more reliable, in the Board's view, than the 
appellant's unsupported assertion of events now over three 
decades past; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

The only remaining evidence in support of the appellant's 
claim are lay statements alleging that the appellant's 
current mental disabilities are due to service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his current disabilities.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Thus, the appellant's claim fails on element (3) 
of Hickson.

In sum, the Board finds that there is no evidence of pre-
existing mental disability.  While there is evidence of 
mental issues in service, there is no positive medical nexus 
that has indicated the appellant's current disabilities are 
the direct result of service.  Additionally, despite having a 
diagnosis of PTSD, a verifiable stressor does not exist.  
Thus, the appellant's claim of entitlement to service 
connection for PTSD must fail.  See 38 C.F.R. § 3.304(f) 
(2007).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability, to 
include schizophrenia and PTSD, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that his current psychiatric 
disabilities are related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include schizophrenia and/or PTSD, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


